t c memo united_states tax_court whistle b currier petitioner v commissioner of internal revenue respondent docket no filed date whistle b currier pro_se george w bezold for respondent memorandum opinion powell special_trial_judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule petitioner did not file a federal_income_tax return for the taxable_year respondent determined a deficiency of dollar_figure all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue in petitioner’ sec_2002 federal_income_tax and additions to tax under sec_6651 and sec_6654 in the respective amounts of dollar_figure and dollar_figure the taxable_income upon which the notice_of_deficiency is predicated was derived from third-party reporting forms petitioner filed a timely petition in which he sets out a farrago of nonsense as to why the notice_of_deficiency is invalid and he does not owe the tax determined at the time the petition was filed petitioner resided in west allis wisconsin respondent’s motion to dismiss was filed on date on date the court ordered that petitioner file an amended petition in which he sets forth with specificity each error he alleges was made in the determination of the deficiency and separate statements of every fact upon which petitioner bases the assignment of each error see rule the court also set respondent’s motion for hearing at the trial session of date in milwaukee wisconsin rather than complying with the court’s order of date petitioner filed a document that contained the same nonsense when this case was called from the calendar petitioner was told that he had not complied with the court’s order and that his arguments were frivolous and without merit see eg 791_f2d_68 7th cir 80_tc_1111 see also 816_f2d_311 7th cir the court further warned petitioner that if he persisted damages would be imposed under sec_6673 sec_6673 provides that if the court determines that proceedings are maintained by a taxpayer primarily for delay or the position of a taxpayer is groundless or frivolous the court may award a penalty to the united_states in an amount not in excess of dollar_figure at the hearing petitioner maintained the course that he had charted in his petition accordingly respondent’s motion to dismiss for failure to state a claim will be granted furthermore petitioner’s arguments advanced here are frivolous and we award a penalty to the united_states of dollar_figure under sec_6673 see coleman v commissioner supra pincite an appropriate order of dismissal and decision will be entered
